Exhibit 10(b)

2010 Annual Incentive Program Summary

Magellan’s 2010 annual incentive program is a discretionary bonus program
established by the Compensation Committee of the Board of Directors to encourage
individual activities that will improve the overall financial and operational
performance of Magellan Midstream Partners, L.P. The 2010 program payout will be
based on a combination of company performance and individual performance.

A “Funding Metric” has been established that sets a floor of performance for the
partnership below which no payout for any metric will be made. This mechanism
reflects the view of management and the Compensation Committee that it is
inappropriate to pay bonuses if the overall cash generation of Magellan drops
significantly.

An “Overriding Financial Trigger” has been set to allow for the results of the
overall financial performance of the company to override the individual
financial metrics set for the company. It is intended to address a possible
condition where, even though one of the financial metrics is down, the overall
financial performance of the company is extremely strong.

The program also has other performance metrics that are used to measure
profitability, safety, and operational and environmental stewardship. Specific
goals for levels of achievement have been set for each metric. Payouts under the
plan begin after the threshold level of performance is achieved and the maximum
payout occurs if results reach the stretch targets.

Eligible earnings include regular base pay and eligible overtime pay for the
period in which an employee is a participant in the plan, including, but not
limited to, hours worked during a normal workday, Paid Time Off (PTO), short
term disability, holiday pay, jury duty pay, bereavement pay, and shift
differentials.

If target performance is achieved, 100% of the calculated payout based on the
percentages shown above is eligible to be paid under the program. If stretch
performance is achieved, 200% of the calculated payout is eligible to be paid.
If threshold is achieved, 50% of the calculated payout is eligible to be paid.
If the results are lower than threshold, 0% of the calculated payout is eligible
to be paid. The calculated payout percentage for performance between threshold
and target, or between target and stretch, will be interpolated. Fifty percent
(50%) of the eligible payout is subject to a personal performance adjustment.

Eligible employees begin participating in the program on the first day of
employment. To be eligible to receive an award, an employee must be employed
during the calendar year including the last day of the calendar year and through
the time the award is actually paid. Employees on military leave are also
eligible for an award. Exceptions to this requirement will be made where a
participant’s employment is terminated as a result of retirement, death or the
participant becomes eligible for long-term disability. Such employees will be
eligible for a prorated award based on the portion of the year worked prior to
the employment termination or disability event. A participant whose employment
is terminated any time prior to the distribution of the award under any other
circumstances is not eligible for an award.

After the eligible payout is determined based on the company metric results, an
adjustment may be made based on the employee’s individual performance. This
adjustment, if applied, would adjust 50% of an employee’s eligible incentive
payout based on management’s assessment of the employee’s performance on
individual goals and the employee’s performance of job responsibilities. This
adjustment can range from 0% to 200% of the 50% amount that is subject to the
personal performance adjustment.



--------------------------------------------------------------------------------

2010 Annual Incentive Program Metrics

FUNDING GOAL

 

Metric

 

Threshold

Distributable Cash Flow

  Funding occurs at greater than or equal to $303 million

The threshold funding metric is based upon the amount of distributable cash flow
required for MMP to maintain its 2009 4th quarter distribution rate to
unitholders throughout 2010. Management believes that if overall company
performance drops below the funding threshold that a payout would not be
appropriate for any metric.

OVERRIDING FINANCIAL TRIGGER

 

Metric

 

Trigger

EBITDA less Maintenance Capital (including commodities)

  The combined financial metrics will be reset to the greater of actual metric
results or a Target level payout at results of $474 million or more.

PERFORMANCE GOALS

($ in Millions)

 

Metric

   Weight     Threshold    Target    Stretch

EBITDA less Maintenance Capital (1) (2)

   65 %    $ 329    $ 353    $ 384

Commodities (1)

   10 %    $ 62    $ 79    $ 90

Operational Performance (3)

   15 %      Discretionary      Discretionary      Discretionary

OSHA Incident Rate (IR) (3)

   5 %      2.35      1.31      .95

Human Error Releases (3)

   5 %      8      6      3

 

(1)

The overriding financial trigger will change the payout to at least a target
level payout for the financial metrics when overall financial results have
exceeded the trigger.

(2)

EBITDA less Maintenance Capital excludes commodities.

(3)

Payout will be zero if a fatality occurs related to activities under the control
of Magellan.

METRIC ADJUSTMENTS

If an acquisition occurs during the year, the EBITDA less Maintenance Capital
and the Commodities metrics will be adjusted to reflect the economics used to
obtain approval of the acquisition. The Operational Performance, OSHA IR and
Human Error Releases metrics will not be adjusted, nor will actual incidents be
counted until the new locations have a full year to become compliant with
Magellan’s System Integrity Plan policies and procedures. New internal growth
projects approved within a plan year will not change the metric targets for the
plan year since these projects generally require several months to complete.